Exhibit 10.45

 

Multi-Party Blocked Account Agreement

 

This Multi-Party Blocked Account Agreement (this “Agreement”), dated as of
July 19, 2005, is made by and among Diamond Jo Worth, LLC (“Customer”), U.S.
Bank National Association, as Trustee as Secured Party (the “Secured Party”) and
American Trust and Savings Bank (the “Depositary”).

 

The Customer maintains a demand deposit account at the Depositary with the
following number: Account No. 201162, ABA No. 073900522 (For Credit To: Diamond
Jo Worth, LLC) (the “Account”) into which Account checks and other items of
payment (“Items”) are deposited.

 

The Customer has granted to the Secured Party, pursuant to the Pledge and
Security Agreement, dated as of July 19, 2005, among, inter alia, the Customer
and the Secured Party, security interests (the “Security Interests”) in the
Items and the Account.  Customer, the Secured Party and the Depositary are
entering into this Agreement to perfect the Security Interests in the Items and
the Account.  The Depositary will follow the terms of this Agreement unless it
is otherwise ordered by a court order or there is a bankruptcy filing in which
the trustee in bankruptcy orders the Depositary to do anything contrary to this
Agreement.  Subject to the terms of this Agreement, the Depositary recognizes
the Security Interests in the Items and the Account.

 

1.  Account.  As used in this Agreement, “Notice Party” means the Secured
Party.  Until such time as the Depositary shall have received notice from the
Notice Party in a Timely Manner, funds on deposit from time to time in the
Account shall be disbursed as the Customer may direct.  As used in this
Agreement, “Timely Manner” means receipt of the relevant notice, notice
revocation or instruction at a time and in a manner affording the Depositary a
reasonable opportunity to act thereon. After the Depositary has received a
notice or any instructions originated by the Notice Party directing the
disposition of funds in the Account, and until such time as the Depositary has
received contrary notice from the Notice Party:

 

(a)           The Depositary shall comply with such instructions without further
consent by Customer or any other person.  The Notice Party shall have the
exclusive right to direct and provide instructions to the Depositary as to the
disposition of all amounts then or thereafter deposited in the Account, and the
Depositary shall not comply with any instruction from the Customer in connection
with the Account unless consented to in writing by the Notice Party and received
by the Depositary in a Timely Manner;

 

(b)           The Depositary, subject to its applicable availability policy in
effect from time to time, will transfer on each banking day all immediately
available funds on deposit in the Account by wire transfer, or other method of
transfer mutually agreeable to the Depositary and the Notice Party, as the
Notice Party may from time to time direct the Depositary in accordance with the
Depositary’s usual and customary procedures for funds transfers; and

 

(c)           The Customer agrees it shall not make any attempt to access the
Account or funds therein.

 

2.             Reliance Upon Instructions.  The Customer and the Notice Party,
as the case may be, are responsible (severally and not jointly to the extent
applicable to it) for, and the Depositary may rely upon, the contents of any
notice or instructions that the Depositary reasonably believes in good faith to
be from the Customer or Notice Party, as the case may be, without any
independent investigation.  To the extent commercially reasonable and consistent
with the Depositary’s current practice, the Depositary shall have no duty to
inquire into the authority of the person in giving such notice or instruction.

 

American Trust

Multi-Party Blocked Account Agreement

(Requires Default Notice)

 

1

--------------------------------------------------------------------------------


 

3.             Information.  The Depositary will from time to time provide to
Customer information regarding the Account.  For an additional fee, the
Depositary will provide certain duplicate information as may be reasonably
requested by the Secured Party.

 

4.             Financing Documents.  The Depositary shall not be deemed to have
any knowledge (imputed or otherwise) of: (a) any of the terms or conditions of
any security agreement or any document referred to therein or relating to any
financing arrangement between the Customer and the Secured Party, or any breach
thereof, or (b) any occurrence or existence of a default.  The Depositary has no
obligation to inform any person of such breach or to take any action in
connection with any of the foregoing, except such actions regarding the Account
as are specified in this Agreement.  The Depositary is not responsible for the
enforceability or validity of the Security Interests in the Items and the
Account.

 

5.             Set-Off.  The Customer and the Secured Party authorize the
Depositary to debit the Account, from time to time, for: (a) Items, including,
without limitation, any automated clearinghouse transactions which are returned
for any reason; and (b) any amount then due from the Customer or the Secured
Party to the Depositary under this Agreement or related to the Items, the
Account and the services provided hereunder and the Account, provided the
Depositary advises the Customer and the Secured Party of the amount thereof in
accordance with the Depositary’s then current practice.  Subject to the terms of
this Agreement, the Depositary agrees that each of the Security Interests is
superior to any right of set-off, security interest or other lien which the
Depositary might otherwise have in the Items or the Account.

 

6.             Rules.  Use of the services provided pursuant to this Agreement
is subject to all applicable laws, regulations, rules and funds transfer systems
and clearing arrangements, whether or not the Depositary is a party to them
(“Rules”).  Funds will be made available pursuant to the Rules and the
Depositary’s applicable availability policies.

 

7.             Recording Conversations.  Customer, the Secured Party or the
Depositary may record, store and use all telephone conversations and data
transmissions.

 

8.             Charges and Fees.  The Customer will pay the Depositary’s charges
and fees applicable to this service as specified in writing or as otherwise
agreed by the Customer and the Depositary and such charges and fees may be
charged directly against the Account.

 

9.             Liability.  The Depositary will be liable only for direct damages
if it fails to exercise ordinary care.  The Depositary shall be deemed to have
exercised ordinary care if its action or failure to act is in conformity with
general banking usages or is otherwise a commercially reasonable practice of the
banking industry.  The Depositary shall not be liable for any special, indirect
or consequential damages, even if it has been advised of the possibility of such
damages.

 

10.           Indemnification.  The Customer agrees to indemnify the Depositary
for, and hold the Depositary harmless from, all claims, demands, losses,
liabilities and expenses, including reasonable legal fees and expenses,
resulting from or with respect to this Agreement, the Items, the Account and the
services provided hereunder, including, without limitation: (a) any action
taken, or not taken, by the Depositary in regard thereto in accordance with the
terms of this Agreement; (b) Items, including, without limitation, any automated
clearinghouse transactions, which are returned for any reason, and any
adjustments; and (c) any failure of the Customer to pay any invoice or charge of
the Depositary for services in respect to this Agreement, the Items, the Account
or any amount owing to the Depositary from the Customer with respect thereto or
to the service provided hereunder, except to the extent such claims, demands,
losses, liabilities and expenses are caused by the gross negligence or wilful
misconduct of the Depositary.  To the extent of

 

2

--------------------------------------------------------------------------------


 

such indemnity, the Customer and the Secured Party agree that the Depositary
shall have set-off rights against the Account.  The Notice Party agrees to
reimburse the Depositary for any amounts described in subsections (b) and (c) of
this Section in the event and to the extent that there are insufficient funds in
the Account to cover any amounts described in subsections (b) and (c) of this
Section after receiving notice from the Notice Party pursuant to Section 1,
solely to the extent of the amounts received by the Notice Party from the
Account within ten (10) days prior to such notice by Depositary giving notice. 
Any amount due under this indemnity that remains unpaid for thirty (30) days
after notice hereof shall bear interest at the federal funds rate from the date
of the notice to the date of payment.  This indemnity shall survive the
termination of this Agreement.

 

11.           Failure to Perform.  None of the Customer, Secured Party or the
Depositary will be liable for any failure to perform its obligations when the
failure arises out of causes beyond its control, including, without limitation,
an act of a governmental regulatory/authority, an act of God, accident,
equipment failure, labor disputes or system failure, provided it has exercised
such diligence as the circumstances require.  As between Customer and Secured
Party, if any conflict exists between this Section 11 and any of the security
agreements referred to in the recitals hereto, the provisions of such security
agreement shall govern.

 

12.           Governing Law.  The Secured Party, Customer and the Depositary
agree that with regard to the specific issues of perfection and priority of the
Security Interests only, the Depositary’s “jurisdiction,” within the meaning of
the Uniform Commercial Code of the State of New York (including, without
limitation, Section 9-304(b)(1) thereof), is the State of New York, while the
operations of the Account and the payment of checks and other Items against the
Account shall be governed by the laws of the State of Iowa.  Except as set forth
above, this Agreement shall be construed in accordance with and governed by the
laws of the State of New York and applicable federal laws.

 

13.           No Extension of Credit.  Nothing in this Agreement, unless
otherwise agreed in writing, or any course of dealing between the Customer, the
Secured Party or the Depositary, commits or obligates the Depositary to extend
any overdraft or other credit to the Customer or the Secured Party.

 

14.           Credit for Deposits.  A receipt or similar document may be
provided or made available upon request for all deposits to Customer’s account
(except for remote deposits, e.g., lockbox, night depository services). 
However, the amount on such receipt or similar document is based solely on
Customer’s deposit ticket.  Credits for all deposits are subject to final
verification and, after review, the Depositary may make adjustments to
Customer’s account for any errors, including any errors appearing on Customer’s
deposit ticket, but has no obligation to do so for de minimus discrepancies.

 

15.           Final Posting.  Entries received through automated clearing house
(“ACH”) may be posted to the Customer’s account.  All credits received for
deposit (other than FedWire deposits) are provisional, subject to verification
and final settlement.  Information and data reported pursuant to any Service may
be received prior to final posting and confirmation and is subject to
correction.  Customer agrees that all such data is for informational purposes
and is not to be construed as final posting information and that the Depositary
shall have no liability for the content of payment-related information.  If the
Depositary does not receive final settlement for an ACH entry, the Depositary
shall be entitled to a refund from the Customer in the amount of the credit to
the Customer’s account and the originator will not be considered to have paid
the amount of the entry to the Customer.  The Rules do not require the
Depositary to provide the Customer with notice that the Depositary has received
an ACH entry.

 

16.           Return of Deposits.  The Depositary may return or refuse to accept
all or any part of a deposit or credit to Customer’s account at any time and
will not be liable to Customer for doing so even if

 

3

--------------------------------------------------------------------------------


 

such action causes outstanding checks to be dishonored and returned or funds
transfers to be rejected.  Refused deposits will be returned to Customer.

 

17.           Electronic Presentment.  Customer acknowledges that its account
may be debited on the day an item is presented by electronic or other means, or
at an earlier time based on notification received by the Depositary that an item
drawn on the account has been deposited for collection in another financial
institution.  A determination of the account balance for purposes of making a
decision to dishonor an item for insufficiency of available funds may be made at
any time between the receipt of such presentment or notice and the time of
return of the item, and no more than one such determination need be made.

 

18.           Notice of Unauthorized Transaction and Adverse Claims.  Unless the
Customer notifies the Depositary in writing of any item or debit that is
unauthorized, altered, erroneous or otherwise unenforceable against the Customer
within twenty-one (21) days after the Depositary sends or makes available to the
Customer a statement or other notice describing the item or debit, the Customer
shall be barred from making any claims against the Depositary in connection with
such item or debit.  Except for the claims and interest of the Secured Party and
the Customer in the Account, the Depositary does not know of any lien on or
claim to, or interest in, the Account as of the date of this Agreement.  If any
person asserts any lien, encumbrance or adverse claim (including any writ,
garnishment, judgment, warrant of attachment, execution or similar process)
against the Account, the Depositary will promptly notify the Secured Party and
the Customer thereof.

 

19.           [Intentionally Omitted]

 

20.           Amendments and Waivers.  This Agreement may be amended or waived
only in writing signed by the Customer, the Secured Party and the Depositary.

 

21.           Assignment.  Customer may not assign or transfer any of its rights
or obligations under this Agreement.  The Depositary may assign or transfer its
rights and obligations to any subsidiary of American Trust and Savings Bank or
any successor thereto.  This Agreement shall bind the respective successors and
assigns of the parties and shall inure to the benefit of their respective
successors and assigns.

 

22.           Termination.  (a) The Depositary, upon thirty (30) days notice to
each of the other parties, may terminate this Agreement.  Any claim or cause of
action of any party against any other relating to this Agreement which existed
at the time of termination shall survive the termination.  All mail received
after the date specified in such notice shall be returned by the Depositary to
the Secured Party by first class mail or such other means mutually agreeable to
the Secured Party and the Depositary.

 

(b)           Except as provided in the foregoing paragraph (a), this Agreement
shall remain in effect until receipt by the Depositary of written notices from
the Secured Party in substantially the form of Exhibit A hereto (a “Notice of
Termination”).  The rights and powers granted to the Secured Party in this
Agreement are powers coupled with an interest and will not be affected by the
insolvency or bankruptcy of Customer nor by the lapse of time.  This Agreement
shall terminate as to all parties upon receipt by the Depositary of a Notice of
Termination signed by the Secured Party.  The termination of this Agreement
shall not terminate the Account or alter the obligations of the Depositary or
Customer to each other pursuant to any other agreement with respect to the
Account.

 

23.           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding, and supersedes all prior agreements and understandings,
between the Customer, the Secured Party and the Depositary relating to the
services provided pursuant to this Agreement as of the date of this Agreement.

 

4

--------------------------------------------------------------------------------


 

24.           Notices.  Any notices given pursuant to this Agreement shall be
given by any commercially reasonable means and all notices shall be effective
when received.  Each written notice shall be addressed to the relevant address
appearing below or at another address specified in a written notice by one party
to the other.

 

If to Customer:

 

Diamond Jo Worth, LLC
400 E. 3rd Street, Ice Harbor
P.O. Box 1750
Dubuque, IA  52004-1750
Attn: Natalie Schramm, CFO
Telecopier No.: (563) 690-2190

 

 

If to the Secured Party:

 

U.S. Bank National Association, as Trustee
60 Livingston Avenue
St. Paul, MN  551107-2292
Internal mail EP-MN-WS3C
Attention:  Corporate Trust Department
Telecopier No.:  (651) 495-8097

 

If to the Depositary:

 

American Trust and Savings Bank
895 Town Clock
Dubuque, IA 52001
Attn:  Robert Peacock
Telecopier No.:  (563) 582-1841

 

25.           Counterparts.  This Agreement may be executed by the Secured
Party, the Customer and the Depositary individually or in several separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

 

[signature pages follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives as of the date first set
forth above.

 

 

 

American Trust and Savings Bank

 

 

 

By:

/s/ Robert I. Peacock

 

 

Title:

Senior Vice President

 

 

6

--------------------------------------------------------------------------------


 

 

CUSTOMER:

 

 

 

Diamond Jo Worth, LLC

 

 

 

By:

/s/ Natalie Schramm

 

 

Title:

Chief Financial Officer

 

 

7

--------------------------------------------------------------------------------


 

 

SECURED PARTY:

 

 

 

U.S. BANK NATIONAL ASSOCIATION,
solely in its capacity as Trustee (and not individually)

 

 

 

By:

/s/ Richard Prokosch

 

 

Title:

Vice President

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Notice of Termination

 

[Letterhead of Secured Party]

 

[Date]

 

[Name and Address of Financial Institution]

Attention:

 

Re:  Termination of Deposit Account Control Agreement

 

Reference is hereby made to the Multi-Party Blocked Account Agreement, dated as
of July 20, 2005 (the “Multi-Party Blocked Account Agreement”), among Diamond Jo
Worth, LLC (“Customer”), you, and U.S. BANK NATIONAL ASSOCIATION, as the Secured
Party (a copy of which is attached).  Capitalized terms used herein and not
defined herein, shall have the meanings assigned to such terms in such
Multi-Party Blocked Account Agreement.

 

You are hereby notified that the Multi-Party Blocked Account Agreement is
terminated with respect to the undersigned and you have no further obligations
to the undersigned thereunder.  Notwithstanding any previous instructions to
you, you are hereby instructed to accept all future directions with respect to
the Items and Account from Customer.  This notice terminates any obligations you
may have to the undersigned with respect to the Collateral; however nothing
contained in this notice shall alter any obligations which you may otherwise owe
to Customer pursuant to any other agreement.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
Customer.

 

 

Very truly yours,

 

 

 

U.S. BANK NATIONAL ASSOCIATION, solely in its
capacity as Trustee (and not individually),
as the Secured Party

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

cc:           Diamond Jo Worth, LLC

 

--------------------------------------------------------------------------------